DETAILED ACTION
The action is in response to communications filed on 11/30/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Todd Hopfinger on December 8, 2021. 
The application has been amended as follows:










In the claims
1. (Currently Amended) A computer implemented method for using data statistics as dynamic data integrity constraints, comprising:
creating, by at least one processor of a database management system (DBMS), a constraint data statistics object, wherein the constraint data statistics object stores and tracks a single data statistic of a single database table, the constraint data statistics object stores consistency metadata that specifies a most recent time point when the single database table was created or last updated, and the DBMS is configured to automatically update the constraint data statistics object in response to a data change being made to the single database table;
receiving, by the at least one processor, a query referencing the single database table; 
in response to receiving the query, determining, by the at least one processor, the single data statistic stored in the constraint data statistics object reflects a current data state of the single database table using the consistency metadata; 
deriving, by the at least one processor, a dynamic data integrity constraint for the single database table from the single data statistic stored in the constraint data statistics object in response to the determining, wherein the dynamic data integrity constraint defines a condition for inclusion of data in the single database table; [[and]]
processing, by the at least one processor, the query for the single database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the single database table; and
outputting, by the at least one processor, a result of processing the query.

2.	(Currently Amended) The method of claim 1, further comprising:
updating the single data statistic stored in the constraint data statistics object based on the current data state of the single database table. 

3.	(Currently Amended) The method of claim 1, the determining further comprising:
comparing the consistency metadata to the current data state of the single database table.

4.	(Canceled) 

5.	(Original) The method of claim 1, the determining further comprising:
determining a database snapshot associated with the query.

6.	(Currently Amended) The method of claim 1, the creating further comprising:
defining the single data statistic stored in the constraint data statistics object for a column or a set of columns of the single database table.

7.	(Previously Presented) The method of claim 1, the processing further comprising:
performing at least one of dynamic partition pruning, query optimization, semi-join reduction optimization, or query transformation.

8.	(Canceled) 

9.	(Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
create a constraint data statistics object, wherein the constraint data statistics object stores and tracks a single data statistic of a single database table, the constraint data statistics object stores consistency metadata that specifies a most recent time point when the single database table was created or last updated, and the at least one processor is configured to automatically update the constraint data statistics object in response to a data change being made to the single database table;
receive a query referencing the single database table; 
in response to receiving the query, determine the single data statistic stored in the constraint data statistics object reflects a current data state of the single database table using the consistency metadata; 
derive a dynamic data integrity constraint for the single database table from the single data statistic stored in the constraint data statistics object in response to the determining, wherein the dynamic data integrity constraint defines a condition for inclusion of data in the single database table; [[and]]
process the query for the single database table by comparing a predicate of the query against the condition of  the dynamic data integrity constraint for the single database table; and
output a result of processing the query.


update the single data statistic stored in the constraint data statistics object based on the current data state of the single database table.

11.	(Currently Amended) The system of claim 9, wherein to determine the single data statistic stored in the constraint data statistics object reflects the current data state of the single database table, the at least one processor is further configured to:
compare the consistency metadata to the current data state of the single database table.

12.	(Canceled) 

13.	(Currently Amended) The system of claim 9, wherein to determine the single data statistic stored in the constraint data statistics object reflects the current data state of the single database table, the at least one processor is further configured to:
determine a database snapshot associated with the query.

14.	(Currently Amended) The system of claim 9, wherein to create the constraint data statistics object, the at least one processor is further configured to:
define the single data statistic stored in the constraint data statistics object for a column or a set of columns of the single database table.


perform at least one of dynamic partition pruning, query optimization, semi-join reduction optimization, or query transformation.

16.	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
creating a constraint data statistics object, wherein the constraint data statistics object stores and tracks a single data statistic of a single database table, the constraint data statistics object stores consistency metadata that specifies a most recent time point when the single database table was created or last updated, and the at least one computing device is configured to automatically update the constraint data statistics object in response to a data change being made to the single database table;
receiving a query referencing the single database table; 
in response to receiving the query, determining the single data statistic stored in the constraint data statistics object reflects a current data state of the single database table using the consistency metadata; 
deriving a dynamic data integrity constraint for the single database table from the single data statistic stored in the constraint data statistics object in response to the determining, wherein the dynamic data integrity constraint defines a condition for inclusion of data in the single database table; [[and]]
table by comparing a predicate of the query against the condition of  the dynamic data integrity constraint for the single database table; and
outputting a result of processing the query.

17.	(Currently Amended) The non-transitory computer readable medium of claim 16, the operations further comprising:
updating the single data statistic stored in the constraint data statistics object based on the current data state of the single database table.

18.	(Currently Amended) The non-transitory computer readable medium of claim 16, the determining further comprising:
comparing the consistency metadata to the current data state of the single database table.

19.	(Canceled) 

20.	(Previously Presented) The non-transitory computer readable medium of claim 16, the determining further comprising:
determining a database snapshot associated with the query.

21.	(Currently Amended) The method of claim 1, the processing further comprising:
table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the single database table.

22.	(Currently Amended) The system of claim 9, wherein to process the query, the at least one processor further configured to:
skip a portion of the single database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the single database table.

23.	(Currently Amended) The non-transitory computer readable medium of claim 16, the processing further comprising:
skipping a portion of the single database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the single database table.

24.	(Currently Amended) The method of claim 1, wherein the consistency metadata specifies the most recent time point when the single database table was created or last updated using a MaxRowID value that specifies a largest row identifier of the single database table.

table. 


Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Zuzarte US2003/0084025 discloses a system where a statistical constraint is generated based on the collected statistics. Chan et al. US6453314 teaches Constraints" define conditions that data must meet to be entered into a permanent table where the table is partitioned and constraints checking of a table is implemented in table partitions across a database. Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" teaches changes in database statistics are updated to accurately reflect the data and stored in data dictionary, in situations where partitions are modified, only statistics for the partition are gathered. Finlay et al. US2017/0293649 teaches maxrowid column identifies rows in table for maintaining statistics.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of using data statistics to define constraints. The limitations of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153